DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2022 and 03/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2019027809 A1).
               Regarding Claim 1, Lin teaches a method for managing moisture at a wound site (abstract) comprising the steps of: 
(a) providing a wound care device (dressing, 50) (figures 2 and 3)  comprising: a fabric (paragraph 0046) having a wound contact surface (distal layer, 60) and a wound fluid reservoir surface (proximal layer, 70), wherein said wound contact surface (60) is comprised primarily of hydrophobic fiber (paragraph 0075 and 0076) and said wound fluid reservoir surface (70) is comprised primarily of hydrophilic fiber (paragraph 0077), said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit construction (paragraph 0046 and 0105); 
wherein said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); and 
wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards); 
(b) placing said wound contact surface of said wound care device in contact with said wound site (paragraph 0008); and 
(c) allowing said wound care device to transport wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2019027809 A1) in view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 2 Lin teaches the device of claim 1.  Lin fails to teach that the wound contact surface is further coated with a composition comprising at least one silver ion-containing compound. Canada teaches a wound care devices having a topically applied silver-based antimicrobial finish (abstract), wherein said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (paragraph 0011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (As motivated by Canada, Paragraph 002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPGPUB 2018/0140753 A1, USPGPUB 2019/0000677 A1, USPGPUB 2006/0079640 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781        

/ANDREW J MENSH/Primary Examiner, Art Unit 3781